OPINION ON REHEARING

PER CURIAM.
We withdraw our previous per curiam af-firmance and substitute the following opinion.
The state concedes having stipulated that the defendant should be permitted to with*1289draw his plea of guilty to the violation of probation. Thus, the undisputed evidence that the state breached its stipulation to allow appellant to vacate his plea to the probation violation requires reversal of the denial of defendant’s 3.850 motion.
REVERSED AND REMANDED.
GUNTHER, C.J., and STEVENSON and SHAHOOD, JJ., concur.